affidavits from four of the five commissioners, stating that they believed
                discontinuing the town board form of government was in Pahrump's best
                interests. The district court refused to grant a preliminary injunction, the
                question was placed on the ballot, and a majority of the voters voted to
                discontinue the town board. After the election, Nye and Pahrump filed
                cross-motions for summary judgment and stipulated that the matter was
                ripe for disposition based on all previous filings in the case. The district
                court granted summary judgment in favor of Nye, and Pahrump appealed.
                            On appeal, Pahrump argues that the district court erred by
                concluding that NRS 269.022 did not require the commission to make an
                express determination that the town board form of government was no
                longer in the best interests of Pahrump.
                Standard of review
                            We review a district court's order granting a motion for
                summary judgment de novo.       Wood v. Safeway, Inc.,   121 Nev. 724, 729,
                121 P.3d 1026, 1029 (2005). Summary judgment is appropriate "if the
                pleadings, . . . together with the affidavits, if any, show that there is no
                genuine issue as to any material fact and that the moving party is entitled
                to a judgment as a matter of law." NRCP 56(c).
                The district court did not err by concluding that NRS 269.022 does not
                require an express finding by the commission
                            Pahrump argues that NRS 269.022 requires the commission to
                expressly find that the town board form of government is not in the best
                interests of Pahrump. Nye responds that NRS 269.022 merely requires
                that the commission's decision be based on such a rationale, but no
                express finding is required.




SUPREME COURT
     OF
   NEVADA
                                       We review a district court's interpretation of a statute de novo
                           and give clear and unambiguous statutory language its plain meaning.
                           D.R. Horton, Inc. v. Eighth Judicial Dist, Court, 123 Nev. 468, 476, 168
                           P.3d 731, 737 (2007). "A statute is ambiguous if it is capable of being
                           understood in two or more senses by reasonably well-informed persons."
                           Id. Where a statute is ambiguous, we interpret it in light of its context
                           and spirit and seek to give effect to the intent of the Legislature.   Id. at
                           476-77, 168 P.3d at 737-38.
                                       NRS 269.022 provides that "[i]f the board of county
                           commissioners determines that the best interests of the town are no longer
                           served by a town board form of government, it may order the question to
                           be put on the ballot at the next general election." (Emphasis added.) NRS
                           Chapter 269 does not define "determines," and both Pahrump's and Nye's
                           interpretations appear reasonable. Accordingly, we conclude that NRS
                           269.022 is ambiguous, and we seek to interpret the statute to give effect to
                           the Legislature's intent.   See D.R. Horton, Inc., 123 Nev. at 476-77, 168
                           P.3d at 737-38.
                                       Comparison to other Nevada statutes suggests that, if the
                           Legislature intended to require some formal recitation of the NRS 269.022
                           best interests determination, it would have done so explicitly.    See State
                           Indus. Ins. Sys. v. Woodall, 106 Nev. 653, 657, 799 P.2d 552, 555 (1990)
                           (stating that if the Legislature intended a particular result, "the
                           [L]egislature would have indicated as much in the statutes themselves so
                           the judiciary would not be required to divine such a rule out of thin air.")
                           For example, NRS 244.290(2) provides: "If the board determines that . . .
                           reconveyance [of real property] would be in the best interest of the county

SUPREME COURT
         OF
      NEVADA
                                                                3
(01 I 947A    744-tA4P-4
                and its residents, the board may formally adopt a resolution stating that
                determination." (Emphases added.) In addition, NRS 244.2815(2)(b)
                allows a board of county commissioners to dispose of real property only if
                the board "[a]dopt[s] a resolution finding that it is in the best interest of
                the public to" dispose of the property. NRS 244.281(1)(a) similarly
                provides that a board of county commissioners may take action if it "has
                determined by resolution" certain facts. Likewise, NRS 318.490(1) allows
                a board of county commissioners to alter a general improvement district if
                "a majority of the members of the board . . . deem it to be in the best
                interests of the county and of the district, . . . [and] the board of county
                commissioners shall so determine by ordinance, after [certain facts are]
                first found, determined and recited in the ordinance." (Emphases added.)
                In each of these statutes, the Legislature explicitly required a
                determination to be formalized in an ordinance or resolution. In contrast,
                NRS 269.022 merely requires a determination and never mentions a
                resolution, ordinance, or other formal or express statement of this
                determination, suggesting that no formal or express determination is
                required.
                            The purpose and context of MRS 269.022 further supports this
                relaxed interpretation of "determines." See D.R. Horton, Inc., 123 Nev. at
                476-77, 168 P.3d at 738. The commission's determination that the town
                board form of government no longer served Pahrump only allowed the
                question to be placed on the ballot for the voters to ultimately decide.   See
                NRS 269.022. The Legislature could reasonably have concluded that less
                formality was necessary under these circumstances because the voters
                themselves haveS the opportunity to express agreement or disagreement
                with the determination by voting. Allowing the commission to make an

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                informal determination thus accords with the context and purpose of NRS
                269.022.
                             We therefore conclude that NRS 269.022 only requires a board
                of county commissioners to base its decision on the best interests of the
                town and does not require a board of county commissioners to expressly or
                formally state its rationale. 1
                Conclusion
                             The record indicates that a majority of the commissioners
                believed that the town board form of government no longer served the best
                interests of Pahrump, and this is all that NRS 269.022 requires. We
                therefore conclude that the district court did not err by granting Nye's
                motion for summary judgment.




                      'In addition, Pahrump argues that the commissioners' affidavits
                could not cure the commission's failure to expressly determine that the
                town board form of government no longer served Pahrump's best interests.
                Because we conclude that NRS 269.022 does not require such an express
                determination, we reject this argument.

                       Pahrump further argues that it did not stipulate to the district
                court's construction of the facts and genuine issues of material fact
                remain. Pahrump waived this argument by stipulating that the matter
                was ripe for disposition without a hearing. See Old Aztec Mine, Inc. u.
                Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged in the
                trial court, unless it goes to the jurisdiction of that court, is deemed to
                have been waived and will not be considered on appeal."). Pahrump also
                fails to indicate which facts it disputes, and the record directly supports
                the district court's findings of fact. See NRAP 28(a)(9)(A), (e)(1) (stating
                that briefs must provide citations to parts of the record on which the party
                relies). Accordingly, we also reject this argument.


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                          Accordingly, we
                          ORDER the judgment of the district court AFFIRMED.




                                                      Pit's& tuf           J.
                                                Pickering
                                                                    J
                                                      rAct., AA;           J.
                                                Hcsty


                                                                           J.
                                                Parraguirre


                                                                           J.
                                                Douglas


                                                          ---1(•0772-
                                                Cherr



                                                 a itta

                cc: Hon. Robert W. Lane, District Judge
                     Armstrong Teasdale, LLP/Reno
                     Nye County District Attorney
                     Nye County Clerk



SUPREME COURT
        OF
     NEVADA
                                                  6
(0) 1947A